Citation Nr: 0323300	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-08 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependents' educational assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1943 to January 
1947.  The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that denied service 
connection for the cause of the veteran's death and 
eligibility for DEA under 38 U.S.C.A. Chapter 35.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A review of 
the record does not show that she received such notice.

In the written argument dated in March 2003, the 
representative asserts that the veteran reported he was 
unemployable due to his service-connected disabilities at the 
time of his VA examination in March 1950 and that the RO 
never adjudicated this claim for a total disability rating 
for compensation purposes based on unemployability.  These 
arguments essentially raise a claim for dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318 (West 
2002) for the appellant.  This claim has not been adjudicated 
by the RO.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should advise the appellant of the 
evidence needed to substantiate her 
claims for service connection for the 
cause of the veteran's death, DEA under 
38 U.S.C.A. Chapter 35, and DIC under 
38 U.S.C.A. § 1318.  She should be 
advised of the evidence that she must 
submit and of the evidence VA will 
attempt to obtain.

2.  After the above development, the RO 
should adjudicate the claim for DIC under 
38 U.S.C.A. § 1318.  If action is adverse 
to the appellant, an appropriate 
statement of the case should be sent to 
her and the representative.  They should 
be advised of the need to submit a VA 
Form 9 or substantive after receipt of 
the statement of the case in order to 
complete the appeal of this issue.

3.  The RO should also review the claims 
for service connection for the cause of 
the veteran's death and DEA under 
38 U.S.C.A. Chapter 35.  If action is 
adverse to the appellant, an appropriate 
supplemental statement of the case should 
be sent to her and the representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



